Order filed, September 26, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00571-CV
                                 ____________

     GAIA ENVIRONMENTAL, INC. AND AXL INDUSTRIES, L.L.C.,
                         Appellant

                                         V.

    JAMES B. GALBRAITH AND MCLEOD, ALEXANDER, POWEL &
                     APFFEL, P.C., Appellee


                    On Appeal from the 157th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-26454A


                                     ORDER

      The reporter’s record in this case was due July 30, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Sheri Ullrich, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM